Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered December 28, 1993, which denied defendant-appellant Steven J. Fisher’s motion to vacate the default judgment entered against him and to dismiss the complaint for lack of personal jurisdiction, unanimously affirmed, with costs.
In the absence of competent documentary support for appellant’s claim that his residence address had changed prior to the date of service of the summons and complaint, the motion court properly found, based upon course of business documentation, telephone book listings, and the listing of appellant’s name as a resident in the building directory and on the door of the apartment in question, that appellant was properly served by the "nail and mail” method at his dwelling place (see, Brooklyn Union Gas Co. v Arrao, 100 AD2d 949, 950), following due diligence efforts by the plaintiff to serve appellant personally and refusal of service by a person of suitable age and discretion at the residence address (CPLR 308 [4]). Additionally, the aborted settlement negotiations between the parties belie appellant’s claim of a legally acceptable excuse for the default (see, Klein v Actors & Directors Lab, 95 AD2d 757, 758). Concur—Murphy, P. J., Rosenberger, Ross, Rubin and Williams, JJ.